       Case 2:11-cr-00116-LRS           ECF No. 501         filed 08/06/20      PageID.1790 Page 1 of 3
 PROB 12C                                                                               Report Date: August 6, 2020
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               Aug 06, 2020
                                        Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Chelce A. Zimmerman                       Case Number: 0980 2:11CR00116-LRS-5
 Address of Offender:                                            Spokane Valley, Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: June 6, 2012
 Original Offense:          Uttering and Possessing Counterfeit Securities of an Organization, 18 U.S.C. §
                            513(a)
 Original Sentence:         Prison - 14 months;              Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 131 days
 (August 20, 2013)          TSR - 30 months

 Revocation Sentence:       Prison - 39 days
 (March 21, 2017)           TSR - 30 months


 Asst. U.S. Attorney:       Timothy J. Ohms                  Date Supervision Commenced: May 18, 2018
 Defense Attorney:          Amy Rubin                        Date Supervision Expires: November 17, 2020


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 8: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more that 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Chelce Zimmerman violated the terms of her supervised release by
                        consuming controlled substances, methamphetamine and heroin, daily since on or about July
                        1, until on or about July 20, 2020.

                        On May 18, 2018, supervision commenced in this matter. On May 22, 2018, a supervision
                        intake was completed. Ms. Zimmerman signed a copy of her judgment, indicating
     Case 2:11-cr-00116-LRS      ECF No. 501         filed 08/06/20      PageID.1791 Page 2 of 3
Prob12C
Re: Zimmerman, Chelce A.
August 6, 2020
Page 2

                 acknowledgment and understanding of the conditions imposed by the Court, which included
                 special condition number 8, noted above.

                 Chelce Zimmerman is enrolled in outpatient drug treatment at Spokane Treatment and
                 Recovery Services (STARS). On July 1, 2020, Ms. Zimmerman submitted to urinalysis
                 testing at STARS. A lab report confirmed a positive presence for methamphetamine. Ms.
                 Zimmerman was contacted and she denied use despite the positive lab report.

                 On July 20, 2020, she disclosed to her treatment provider that she had been consuming
                 methamphetamine and heroin daily since approximately the end of June 2020. The
                 undersigned contacted Ms. Zimmerman, who again admitted to daily use of
                 methamphetamine and heroin.


          2      Special Condition # 8: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more that 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: Chelce Zimmerman violated the terms of her supervised release by
                 failing to appear for urinalysis testing on July 15, 2020.

                 On May 18, 2018, supervision commenced in this matter. On May 22, 2018, a supervision
                 intake was completed. Ms. Zimmerman signed a copy of her judgment, indicating
                 acknowledgment and understanding of the conditions imposed by the Court, which included
                 special condition number 8, noted above.

                 On May 22, 2020, she was enrolled in phase drug testing at Pioneer Counseling Services.
                 Ms. Zimmerman was directed to call the vendor daily to determine if she was required to
                 appear for testing that same day.

                 On July 15, 2020, she failed to appear for random drug testing at Pioneer.


          3      Standard Condition #13: You must follow the instructions of the probation officer related
                 to the condition of supervision.

                 Supporting Evidence: Chelce Zimmerman violated the terms of her supervised release by
                 failing to make contact with the undersigned as directed, on or about July 28, 2020, or since.

                 On May 18, 2018, supervision commenced in this matter. On May 22, 2018, a supervision
                 intake was completed. Ms. Zimmerman signed a copy of her judgment, indicating
                 acknowledgment and understanding of the conditions imposed by the Court, which included
                 standard condition number 13, noted above.

                 Ms. Zimmerman was scheduled to enter inpatient treatment on July 23, 2020. However, on
                 July 22, 2020, Ms. Zimmerman reported being ill and advised she sought medical attention.
                 She was tested for COVID-19 and was advised to quarantine. As a result, she was unable
                 to enter inpatient treatment the following day. On July 27, 2020, she failed to appear for
                 a random urinalysis test at Pioneer. On July 28, 2020, the undersigned made contact with
     Case 2:11-cr-00116-LRS          ECF No. 501        filed 08/06/20      PageID.1792 Page 3 of 3
Prob12C
Re: Zimmerman, Chelce A.
August 6, 2020
Page 3

                      Ms. Zimmerman. She reported that she was still in quarantine and had not yet heard back
                      from the doctor’s office with respect to her COVID-19 test results.

                      Ms. Zimmerman was directed to call the doctor that day for results and to call the
                      undersigned back with the results. Ms. Zimmerman failed to follow up with the
                      undersigned.

                      On August 3, 2020, the undersigned attempted to reach Ms. Zimmerman by phone. Her
                      voice mail has not been set up, therefore, a text message was sent requesting the medical
                      documentation and her health status. Ms. Zimmerman has not responded.

                      On August 6, 2020, the undersigned again attempted to call her, however, she did not
                      answer and there was not an option to leave a voice message,. Therefore, another text
                      message was sent requesting an immediate call back.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     08/06/2020
                                                                           s/Melissa Hanson
                                                                           Melissa Hanson
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                           Signature of Judicial Officer

                                                                          August 6, 2020
                                                                           Date
